FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE GRACIANO-CALDERON, AKA                     No. 12-73059
Jorge Craciano-Calderon,
                                                 Agency No. A200-886-214
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Jorge Graciano-Calderon, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding him ineligible for relief from

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, and for abuse of discretion the

denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th

Cir. 2005). We review de novo questions of law, including due process claims.

Zetino v. Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

       Graciano-Calderon did not file an application for asylum, testified he was

not afraid to be removed to Mexico, and the IJ found he waived his right to apply

for asylum, withholding of removal and protection under the Convention Against

Torture. In these circumstances, the BIA did not abuse its discretion in declining

to remand to allow Graciano-Calderon to apply for these forms of relief. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (“defer[ring] to the BIA’s

exercise of discretion unless it acted arbitrarily, irrationally, or contrary to law” ).

       We reject Graciano-Calderon’s request that the court remand his petition to

the immigration judge for further review as to his adjustment of status claim.

       We lack jurisdiction to consider challenges to the discretionary denial of

cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v.

Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005). Thus, we dismiss the petition to

the extent that Graciano-Calderon challenges the agency’s discretionary denial of

cancellation of removal.


                                             2                                     12-73059
      Finally, the record supports the BIA’s determination that Graciano-

Calderon’s removal hearings were fundamentally fair and that he was provided

with a reasonable opportunity to present his claims. See Colmenar v. INS, 210

F.3d 967, 971 (9th Cir. 2000). Thus, we reject Graciano-Calderon’s due process

contentions.

      For the foregoing reasons, the agency’s determination that Graciano-

Calderon did not establish eligibility for relief from removal is supported.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-73059